Citation Nr: 0637795	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury, manifested as arthritis.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left knee injury, manifested as 
instability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left 3rd middle finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran had active service from March 1988 to December 
1991.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which in part denied the veteran's claim for a compensable 
rating for a left middle finger fracture and denied a rating 
in excess of 10 percent disabling for a left knee disability.  
In February 2004 the Board remanded this matter for further 
adjudication and disposed of other matters previously on 
appeal.  

While the remand was pending, the RO in an April 2006 rating 
decision granted service connection for a separate rating for 
instability of the left knee and assigned an initial 20 
percent rating and confirmed and continued the separate 10 
percent rating for arthritis of the knee.  This rating 
decision also granted a 10 percent initial rating for the 
left middle finger fracture and advised the veteran that this 
was a full grant of his appeal for this issue.  Nevertheless, 
this issue is considered still on appeal.  In AB v. Brown, 6 
Vet. App. 35, 38 (1993), the United States Court of Veterans 
Appeals for Veterans Claims (Court) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.  
This case is again before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by no more than moderate recurrent lateral 
instability.

2.  X-ray reports show evidence of early arthritic changes of 
the left knee, and the veteran is shown to have complaints of 
pain.  

3.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by ranges of motion 
repeatedly shown to be greater than 5 to 60 degrees, with the 
most recent range of motion shown to be 0 to 100 degrees.    

4.  The medical evidence does not demonstrate the residuals 
of the left middle finger fracture to more closely resemble 
an amputation of the long finger where there is metacarpal 
resection (more than one-half the bone lost).


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for recurrent lateral instability of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2006).

2.  The criteria for an initial rating in excess of 10 
percent disabling for arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2006).

3.  The criteria for a separate initial compensable rating 
for limitation of flexion of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2006).  

4.  The criteria for a separate initial compensable rating 
for limitation of extension of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2006).
 
5.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected residuals of fracture, 
left middle finger, have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.7, 4.71a including Diagnostic Codes 5154, 5226 
(2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5154, 5226 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in January 2002.  After granting 
service connection, the VA provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating in the November 2005 AMC letter, which 
included notice of the requirements to an increased rating, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  Although the matter was 
remanded in February 2004 in part to allow for the obtaining 
of additional medical evidence, the veteran failed to assist 
the RO in helping obtain these records, after he received the 
November 2005 VA letter directing him how to assist the RO in 
obtaining medical records.  Thus the VA did its best to 
comply with the Board's remand directives in light of the 
veteran's failure to cooperate in obtaining additional 
records.  The duty to assist is not a one-way street, and it 
is the conclusion of the Board that the veteran has not 
fulfilled his duty to cooperate in this matter.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If a veteran [appellant] 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  See Wood, supra; Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  In this instance, it seems 
that the appellant failed to cooperate with the VA, to the 
detriment of his claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of December 2004 and December 2005 provides a recent 
assessment of the veteran's condition based on examination of 
the veteran.  In light of the fact that additional evidence 
was not obtained that might have shown a worsening of 
symptoms, the veteran is not prejudiced by the lack of a more 
recent examination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (harmless error).

II.  Increased Initial Rating-General Considerations and 
Factual Background

Service connection for residuals of a left knee injury was 
granted by the RO in a May 2002 rating, which assigned a 10 
percent rating based on functional limitations on standing 
and climbing with no limitation of motion or no instability 
shown.  The veteran appealed this decision.  Subsequently, 
the 10 percent rating was confirmed and continued, however an 
April 2006 rating decision granted service connection for 
instability and assigned a separate 20 percent rating for 
this effective December 20, 2004.  This separate rating for 
knee instability has been incorporated in the appeal.  
Regarding the middle finger claim, the RO initially granted a 
noncompensable rating in the May 2002 rating and in an April 
2006 rating granted a 10 percent initial rating for this 
disability, which it considered a full grant of benefits for 
this issue.  Although this is the maximum schedular rating 
allowed for this particular disability, the Board must also 
consider other potentially applicable criteria for this 
finger disability.  This April 2006 rating also granted 
service connection for a scar of this same finger, but this 
matter is not on appeal and is not before the Board.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2006).

The service medical records reflect that the veteran 
fractured his left middle finger in November 1991, and 
required surgery to treat it.  He also injured his left knee 
beginning in April 1988 after an injury while marching, and 
reinjured it in October 1991 when he twisted it.  

The report of a May 2002 VA examination revealed that there 
were no medical records available for review in the claims 
file.  The examination was for the purpose of establishing 
service connection for the left knee and left middle finger, 
among other disabilities.  He was noted to work as a deputy 
sheriff.  Examination of the left hand included the history 
of injury to the left hand and undergoing ligamentous repair 
of the left middle finger.  He presently had no complaints of 
pain, swelling or erythema.  He was right hand dominant and 
did not note any difficulty with gripping, grasping, pulling, 
twisting, probing, writing or touching secondary to the 
injury.  Regarding the left knee, he complained of now 
feeling a pop in the back of the knee, particularly with 
stooping and bending.  He had an arthrogram of the joint 
which did not show any evidence of internal derangement of 
the knee.  He denied any surgical intervention.  He did note 
intermittent swelling of the knee which was associated with 
overuse, particularly with any bending movements involving 
the knee.  He did not take any medications for pain.  He 
generally elevated his leg and his knees during flare-ups 
which occurred about once or twice a week.  He particularly 
noted that when he has to stand for prolonged periods of 
time, he has difficulty with pain, particularly in the left 
knee.  The pain and discomfort of this left knee did 
interfere with his ability to perform his job 
responsibilities as he frequently was required to perform 
prolonged standing and climbing and had difficulty in doing 
these movements because of pain and discomfort.  He had not 
missed any work because of pain or because of discomfort.  He 
did not have any constitutional symptoms that would be 
compatible with inflammatory joint disease or autoimmune 
disease.  

Physical examination revealed a very well-healed surgical 
scar on the dorsal aspect of the metacarpal area of the hand 
secondary to surgery, which was tiny and barely discernable.  
There was good appearance of the thenar and hypothenar 
eminences.  There were no contractures present.  He was able 
to fold the distal portions of all the fingers into the 
median palmar fold and was able to oppose the thumb with the 
distal portions of fingertips.  There was very minimal 
decrease in the distal interphalangeal joint the left middle 
finger with a fixed flexion deformity of approximately 30 
degrees only.  However this does not interfere with twisting, 
probing, touching, pulling, pushing or grasping movements of 
the hand.  Regarding the left knee there was a very small 
effusion of the medial aspect and there was tenderness over 
the medial articular aspect in the medial tibial plateau.  
Crepitus was present with range of movement, although there 
was a full range of motion from 0 to 140 degrees.  Lachman's 
and McMurray's were negative.  The posterior popliteal fossa 
was negative.  There was no evidence of Baker's cysts or of 
anserine tendonitis or of patellofemoral syndrome.  X-rays 
revealed no significant findings referable to the left hand.  
The left knee x-ray did show evidence of a possible stress 
fracture through the medial tibial plateau, evidenced by 
increased bone density in this region as well as cortical 
thickening.  There was a possibility that this was a slowly 
growing neoplasm, but this was much less likely than a stress 
fracture.  No significant osteoarthritis was identified.  The 
final diagnoses were history of injury to the left hand, 
reduction and fixation and residual of small flexion 
contracture of the distal portion of the left middle finger 
which did not interfere with function.  Also diagnosed was 
history of injury to the left knee with abnormal x-ray, 
representing old stress fracture of the medial tibial plateau 
most likely, but slowly growing neoplastic lesion needs to be 
ruled out.  

The report of a December 2004 VA examination of the veteran's 
left knee and left middle finger revealed complaints that 
included numbness of the left hand and weakness of the left 
leg.  He was right handed.  His gait was antalgic secondary 
to knee pain.  He reported gait unsteadiness with occasional 
falls.  He used no other aids besides bilateral knee braces.  
He wore no corrective shoes.  There was no history of active 
infection or constitutional bone disease.  His medical 
history pertaining to his left finger revealed he injured his 
left middle finger when a tank lid fell on his finger in the 
service.  He was treated operatively in service with pins and 
extensor repair.  He had treated nonoperatively since then.  
His pain ranged from 0-7 out of 10.  The pain was described 
as burning and intermittent.  It was precipitated by weather 
and cold.  It was only partially relieved by ceasing the 
action causing the pain, rest, warmth and analgesic 
medication.  Regarding his left knee, the problems began in 
1983 following an athletic injury.  He fully recovered and 
was later inducted into active service.  He re-injured it in 
1989 and was treated nonoperatively in service.  In 2002 he 
had arthroscopy of the left knee.  The pain ranged from 0-10 
out of 10.  The pain was described as sharp and took place 
daily.  The pain was precipitated by weather and overuse such 
as pursuing a criminal on foot at work.  Stopping the 
activity partially alleviated the pain, as did rest, ice, 
analgesics and bracing.  Occupationally he worked as a police 
officer.  He had pain, particularly when walking less than a 
half mile.  He could stand 10 to 15 minutes without pain.  
Sitting was not limited at all.  He could only drive less 
than 120 minutes because of knee pain.  He avoided stairs.  
Activities of daily living were affected by knee pain.  It 
was difficult to put on his pants because of loss of motion 
experienced in the knee.  He could do no activities requiring 
prolonged running.  

On physical examination he had pain complaints, motion 
restriction and functional restriction about the left knee 
and hand.  There was swelling and tenderness to palpation 
over the left long finger and left knee.  Examination of the 
left hand and middle finger revealed evidence of previous 
surgery involving the long finger.  The fingers approximated 
the median transverse palmar fold within 5 millimeters.  The 
thumb approximated the median fold with direct contact.  He 
had difficulty grasping and was unable to maintain or sustain 
the grasp of a textbook because of pain and weakness of the 
hand.  He indicated he had significant pain on probing with 
his finger, particularly when searching vehicles in his 
capacity as a police officer.  The metacarpophalangeal joint 
(MCP) function revealed normal flexion of 0 to 90 degrees.  
His hyperextension was a normal 0 to 30 degrees.  His 
proximal interphalangeal joint (PIP) flexion was 0 to 90 
degrees, which was restricted from the normal range of 0 to 
100 to 120 degrees.  His PIP joint hyperextension was 0 to -5 
degrees which was restricted from the normal range of 0 to 0 
degrees.  Examination of the left knee revealed his flexion 
to be 0 to 100 degrees, restricted from a normal range of 0 
to 140.  His extension was a normal 0 to 0 degrees.  
Lachman's test was 1-2+.  McMurray's was positive, 
particularly along the lateral joint line.  His knee was 
stable in valgus and varus stress at 0 degrees and 1-2+ 
instability at 30 degrees flexion.  His skin examination was 
otherwise normal except for his fingers.  His surgical scar 
was 3 millimeters and mildly tender to palpation.  His deep 
tendon reflexes were 1+ bilaterally at the knee.  Regarding 
his hands his grip strength was 5/5 bilaterally.  The 
remainder of the examination was unremarkable neurologically.  
His vascular examination was within normal limits.  X-rays 
were noted to show no acute fracture or dislocation seen 
compared to May 2002.  There were hypertropic changes in the 
3rd DIP joint, no significant changes from May 2002.  Also a 
slight subluxation of the 5th metacarpal joint was noted.  
The knee x-ray showed no acute fracture or dislocation.  
There appeared to be mild degenerative narrowing and spurring 
seen in all 3 compartments and mild degenerative changes.  
The impressions were left middle finger degenerative joint 
disease (DJD) and left knee DJD.  

The examiner discussed the veteran's functional impairment.  
He had loss of motion with regards to the left hand which 
caused him significant difficulty doing car searches as a 
police officer.  Regarding the left knee he clearly had 
degenerative changes of the knee and impaired function of the 
knee, but was still able to pursue criminals though only for 
a short distance before pain sets in.  He could continue the 
pursuit through determination to catch the criminal, although 
his knee would hurt for 3 or 4 days afterwards.  He remained 
in full time employment as a police officer.  His finger and 
knee disabilities affected the performance of his duties but 
he was able to persist through determination.  It appeared 
that both injuries would likely worsen over time.  Regarding 
the pain, the range of motion for the knee and hand 
represented the greatest range of motion prior to the onset 
of pain.  Any motion beyond it elicited significant joint 
pain in both the finger and knee.  

A December 2005 VA examination report reflected that the 
veteran had been previously examined by this examiner for his 
left long finger and left knee.  Examination would suggest 
that there has been no interval change in either of these 
examinations.  The veteran had not undergone any surgical 
procedures in either area since the previous examination.  
The veteran had undergone a right knee examination and recent 
arthroscopic examination for the injured right knee, which he 
indicated was also service-connected (but not presently on 
appeal.)  The veteran's earning capacity was the subject of 
this examination.  He was noted to be currently employed as 
an agent for the local police department.  In that capacity 
he had to apprehend suspects.  He indicated that because of 
the left knee pain he cannot run more than approximately one 
mile without significant pain in the left knee.  Regarding 
the left hand, the left long finger did not pose any 
significant impairment with the exception that as he attempts 
to make a fist, he has to mechanically reduce the finger with 
the opposite hand.  If he does not do this and is involved in 
an altercation, he cannot strike or defend himself with this 
hand without the finger in the fist position.  He indicated 
that he had not been treated in a hospital for the left side 
for a substantial period of time and the only recent 
hospitalization was the arthroscopic examination of the right 
knee.  

A January 2006 addendum reflected that the Board had 
requested the examiner provide additional information, 
particularly regarding the left hand long finger disability 
and the left knee disability and the examiner noted that he 
met with the veteran in January 2006 and reviewed the 
information requested and referred the examiner back to the 
original report of December 2005 when the examiner addressed 
the questions posed regarding the effects of these service-
connected disabilities on the veteran's employment.  

A.  Left Knee 

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
indicates that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees warrants a noncompensable rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

After review of the evidence, the Board finds that a rating 
in excess of 10 percent disabling is not warranted for the 
left knee disability manifested by arthritis.  The veteran is 
currently in receipt of the 10 percent which is warranted for 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  However, there is no basis for 
a higher rating either for limitation of extension or 
limitation of flexion as the evidence has not shown the 
veteran to have even compensable limitations of motion either 
on flexion or extension.  The most recent VA examination of 
December 2004 which reported a range of motion indicated that 
it was 0 to 100 degrees.  Although a December 2005 VA 
examination did not record the range of motion, the examiner 
who was the same individual who had performed the December 
2004 examination indicated that there had been no change 
since the previous examination.  Thus a rating in excess of 
10 percent is not warranted for the arthritis of the left 
knee.  

Regarding instability, the earliest that such is shown is in 
the December 2004 VA examination, which not only reported the 
veteran's subjective complaints of instability, with 
occasional falls reported, but also revealed objective 
evidence consistent with moderate instability.  Such 
manifestations included the 1-2+ instability at 30 degrees 
flexion and positive Lachman's and McMurray's.  However the 
evidence does not reflect severe instability.  The December 
2004 examination did show the knee to be stable in valgus and 
varus stress.  The veteran did use a knee brace, but he did 
not use any other aids such as a cane, which would suggest 
severe instability.  He did report only occasional falls, and 
was noted to be able to run a relatively long distance of up 
to a mile, as reported in the December 2005 examination which 
also reported no interval change in the knee from the 
December 2004 examination.  Thus a rating in excess of 30 
percent is not warranted for instability of the left knee.

B.  Left Middle Finger

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 FR 48,784-48,787 (July 26, 2002).  The Board 
will evaluate the veteran's claim under both sets of rating 
criteria.  Prior to August 26, 2002 the rating criteria 
provided that a 10 percent rating was warranted for either 
favorable or unfavorable ankylosis of the long finger of the 
hand (for both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2002).  Extremely unfavorable ankylosis 
was rated as amputation under Diagnostic Code 5154. 38 C.F.R. 
§ 4.71a.  Amputation of the long finger warrants a 10 percent 
rating if it is without metacarpal resection, at the proximal 
interphalangeal joint, or proximal thereto.  A rating of 20 
percent is warranted for amputation of the long finger where 
there is metacarpal resection (more than one-half the bone 
lost). Id.

Subsequent to August 26, 2002, the rating criteria for 
amputation did not change, but the rating criteria for 
ankylosis of the fingers did, and a rating based on 
limitation of motion of the fingers was added.  Under the new 
rating criteria, a 10 percent rating is appropriate for 
either favorable or unfavorable ankylosis of the middle, or 
long, finger of either hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2006).  In addition to ankylosis, the rating 
criteria instruct that disability of the finger is to be 
considered under the amputation codes, and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand. Id.  Under Diagnostic Code 5229, which 
governs limitation of motion of the long finger, a 10 percent 
evaluation is 

warranted for gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by more than 30 degrees.  A zero 
percent evaluation is warranted for a gap of less than one 
inch (2.5 centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006).

VA regulations provide, however, that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2005).  The regulations cite as 
an example that combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation under 
Diagnostic Code 5165.  The 40 percent rating may be further 
combined with rating for disabilities above the knee but not 
to exceed the above-the-knee amputation elective level. Id.

As pointed out by the RO in its April 2006 rating that 
granted a 10 percent rating for the finger disability, this 
is the maximum schedular rating for this disability based on 
all applicable criteria addressing limitation of motion or 
ankylosis of the finger.  However the Board must consider 
whether the left middle finger disability most closely 
resembles an amputation of the finger, as per the notation to 
Diagnostic Code 5226 instructs.  

A review of the evidence clearly reveals that the left middle 
finger is neither ankylosed nor so severely restricted in 
motion that it could be said to resemble an amputation of the 
long finger where there is metacarpal resection (more than 
one-half the bone lost), which would warrant a 20 percent 
rating.  To the contrary, the veteran is shown to have use 
and movement of the finger as reported in all the 


evidence, including the December 2004 VA examination which 
revealed normal MCP function and slight to moderate 
restriction of the PIP joint.  The only significant 
limitation shown of the finger in the December 2004 
examination, and the December 2005 examination which reported 
no interval change, is that he needed to manually reduce this 
finger in order to make a fist.  This clearly does not more 
closely approximate loss of more than one-half the bone of 
the finger.  

Conclusion

Thus the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the left knee disorder 
manifested as arthritis and against a rating in excess of 20 
percent as for the left knee disorder manifested as 
instability.  The preponderance of the evidence is also 
against an initial rating in excess of 10 percent disabling 
for the left middle finger fracture residuals.  

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's left knee disorder or left middle 
finger disorder resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  




ORDER

An initial evaluation in excess of 10 percent for a left knee 
disorder, status post arthroscopy as manifested by arthritis 
is denied.

An initial evaluation in excess of 20 percent for a left knee 
disorder, status post arthroscopy as manifested by 
instability is denied.

An initial evaluation in excess of 10 percent for residuals 
of a fracture to the left middle (long) finger is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


